UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA




 DARRELL PRINCE,

         Plaintiff,
                v.                                       Civil Action No. 22-746 (JEB)


 DISTRICT OF COLUMBIA, et al.,

         Defendants.




                                   MEMORANDUM OPINION

       In this pro se action, Plaintiff Darrell Prince alleges that police officers used excessive

force in unlawfully seizing and then arresting him in November 2021 after his eviction from the

Martin Luther King Jr. Library here in Washington. His Amended Complaint names the District

of Columbia and multiple individuals as Defendants. The District alone now moves to dismiss.

As Prince has not sufficiently pled the city’s municipal liability or established his other claims,

the Court will grant the Motion.

I.     Background

       The Court at this stage sets forth the facts as pled in the Amended Complaint, assuming

them to be true. Prince alleges that on the afternoon of November 16, 2021, a library staffer

engaged loudly with two patrons at the library about their eating food on the premises. See ECF

No. 10 (Amended Complaint) at 8. Prince entered the controversy when he stood up and asked

the staffer for “breathing room” on behalf of the patrons. Id. The staffer responded by ordering




                                                  1
Prince to his seat and stating that he and the other two patrons would be removed from the

library. Id.

        Summoned by the staffer, two Metropolitan Police Department officers then arrived on

the scene to escort the three from the library. Id. Plaintiff “request[ed] some confirmation that

there [was] some tangible offense [or] that [he] ha[d] violated some actual library policy.” Id.

Officer Franklin (whose first name is not provided) did not know the offense that caused the

ejection. Id. Regardless, Prince verbally agreed to leave, gathered his belongings, and started to

exit. Id. The interaction did not end there, however.

        Plaintiff paused after taking a few steps toward the door, which apparently caused

Franklin to “immediately seize[] [Prince]’s arm, pushing [him] 20+ feet across the library floor,

against [his] resistance.” Id. Prince asserts that Franklin then executed a takedown and wrestled

him to the ground, resting his full weight on Plaintiff’s back for several minutes. Id. at 8–9.

Officer Williams (also without any first name), the other officer present, did not attempt to

intervene or slow down Franklin. Id. at 9. After several exchanges in which Franklin ordered

Prince to stop resisting and Prince responded that he was not doing so, Franklin picked up

Plaintiff by his jacket and shook him violently back and forth. Id. Franklin then placed Prince

under arrest and put him in handcuffs. Id. Prince asserts that the report of this incident did not

mention use of force, which would have triggered further review. Id.

        On March 17, 2022, Prince brought his initial Complaint against the District of Columbia

Public Library and unknown agents of the city. See ECF No. 1 (Initial Complaint). He then

filed an Amended Complaint, which is the operative pleading, against the District of Columbia,

Public Library Staff, District of Columbia Public Library Legal Counsel, Officers Franklin and

Williams, and assorted other individuals (named and unnamed) under the First, Fourth, Fifth, and



                                                 2
Eighth Amendments through 42 U.S.C. § 1983. See Am. Compl. at 1–2, 5–6. Prince also

asserts a conspiracy to deny rights via obstruction under 42 U.S.C. §§ 1985(2) and 1986. Id. at

5. He also cites criminal statutes for aggravated assault, assault, false statements, and misprision

of felony. Id. at 3–4. Prince seeks compensatory damages for pain, suffering, and humiliation,

as well as medical expenses. Id. at 10–11. He also requests punitive damages and attorney fees

and asks the Court to review the use of bans in the DCPL system and to refer this case criminally

to the Department of Justice. Id. at 10–12. The District filed a Motion to Dismiss on July 28,

2022. See ECF No. 14 (Gov’t MTD). Prince responded with a Motion for Summary Judgment

as well as an Opposition to the Motion to Dismiss on August 19. See ECF No. 24 (Pl. Opp).

II.     Legal Standard

        Federal Rule of Civil Procedure 12(b)(6) permits dismissal of a complaint for failure to

state a claim upon which relief may be granted. In evaluating such a motion to dismiss, courts

must “treat the complaint’s factual allegations as true . . . and must grant plaintiff ‘the benefit of

all inferences that can be derived from the facts alleged.’” Sparrow v. United Air Lines, Inc.,

216 F.3d 1111, 1113 (D.C. Cir. 2000) (quoting Schuler v. United States, 617 F.2d 605, 608 (D.C.

Cir. 1979)). Although “detailed factual allegations” are not necessary to withstand a Rule

12(b)(6) motion, Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007), “a complaint must

contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its

face,’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly, 550 U.S. at 570) — that

is, the facts alleged in the complaint “must be enough to raise a right to relief above the

speculative level.” Twombly, 550 U.S. at 555.

        The Court need not accept as true “a legal conclusion couched as a factual

allegation,” Trudeau v. FTC, 456 F.3d 178, 193 (D.C. Cir. 2006) (quoting Papasan v. Allain, 478



                                                    3
U.S. 265, 286 (1986)), nor “inferences . . . unsupported by the facts set out in the

complaint.” Id. (quoting Kowal v. MCI Communications Corp., 16 F.3d 1271, 1276 (D.C. Cir.

1994)). And it may consider not only “the facts alleged in the complaint,” but also “any

documents either attached to or incorporated in the complaint[,] and matters of which [courts]

may take judicial notice.” Equal Employment Opportunity Commission v. St. Francis Xavier

Parochial School, 117 F.3d 621, 624 (D.C. Cir. 1997).

III.   Analysis

       The Court separates Prince’s claims into three categories — (1) constitutional violations,

(2) conspiracy, and (3) criminal violations — and will address them in turn.

       A.      Constitutional Claims

       Plaintiff invokes the First, Fourth, Fifth, and Eighth Amendments in seeking relief under

42 U.S.C. § 1983. Section 1983 creates liability for anyone who subjects or causes one to be

subjected to deprivation of constitutional “rights, privileges, or immunities.” To state a claim

under § 1983, Prince must allege a predicate constitutional violation. See Baker v. District of

Columbia, 326 F.3d 1302, 1306 (D.C. Cir. 2003); Blue v. District of Columbia, 811 F.3d 14, 18

(D.C. Cir. 2015); Offutt v. District of Columbia, No. 21-2589, 2022 WL 4598634, at *3 (D.D.C.

Sept. 30, 2022). To state a claim against a municipality, moreover, the Complaint must also state

a claim “that a custom or policy of the municipality caused the violation.” Offutt, 2022 WL

4598634, at *3 (quoting Baker, 326 F.3d at 1306).

       As a brush-clearing exercise, the Court first notes that excessive-force claims are

properly analyzed as arising under the Fourth, rather than the Fifth, Amendment. See Elkins v.

District of Columbia, 690 F.3d 554, 562 (D.C. Cir. 2012) (citing Graham v. Connor, 490 U.S.

386, 395 (1989)); Matthews v. District of Columbia, 730 F. Supp. 2d 33, 36 (D.D.C. 2010)



                                                 4
(“Where a section 1983 claim alleging police misconduct ‘arises in the context of an arrest or

investigatory stop of a free citizen, it is most properly characterized as one invoking the

protections of the Fourth Amendment . . . rather than . . . [the Fifth Amendment].’”) (quoting

Graham, 490 U.S. at 394). Prince’s so-called substantive-due-process claims of “life/bodily

harm,” “liberty – false arrest,” “liberty – unlawful seizure,” and his procedural-due-process claim

of “use of force without appropriate or proportional cause,” Am. Compl. at 5, are thus more

accurately captured by the Fourth Amendment’s protections against unlawful seizure.

         In addition, Plaintiff’s Eighth Amendment claim cannot proceed because such protections

apply only to convicted defendants. See United States v. Riggins, 456 F. Supp. 3d 138, 144

(D.D.C. 2020) (“[N]ot every disability imposed during pretrial detention amounts to

‘punishment’ in the constitutional sense.”) (quoting Bell v. Wolfish, 441 U.S. 520, 537 (1979));

Brogsdale v. Barry, 926 F.2d 1184, 1187–88 (D.C. Cir. 1991). Although Prince was arrested by

MPD, he was neither charged nor convicted, meaning that the Eighth Amendment does not

apply.

         What thus remains are Plaintiff’s claims that Defendants violated the Constitution by: (1)

retaliating against his “reasonable, protected speech” (First Amendment); (2) unlawfully seizing

and falsely arresting him using “unreasonable, reckless excessive force” (Fourth Amendment);

and (3) failing to deliver the requisite notice of barring to Plaintiff and omitting the use of force

in official reports (Fifth Amendment). See Am. Compl. at 5–6.

         In deciding this Motion, the Court need not consider whether a constitutional violation

occurred because it can easily determine that no official governmental policy or custom is the

cause of Plaintiff’s injury. See Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 690–94 (1978)

(“[A] local government may not be sued under § 1983 for an injury inflicted solely by its



                                                  5
employees or agents. Instead, it is when execution of a government’s policy or custom

. . . inflicts the injury that the government as an entity is responsible under § 1983.”). This policy

or custom may be (1) an explicit unconstitutional policy, (2) the action of a governmental

policymaker, (3) a knowing failure to act by policymakers so consistent that they have become

“custom,” or (4) the government’s failure to respond to a known need that rises to the level of

objective “deliberate indifference.” Baker, 326 F.3d at 1306–07. On the last, Prince would need

to show that the “municipality knew or should have known of the risk of constitutional

violations” for the District to be held liable. Id. at 1307.

        Prince’s allegations here focus on the actions of individual library staffers and officers.

In the most generous reading of his Amended Complaint, he implies municipal liability by

asserting negligent training, which the Court infers falls under the category of deliberate

indifference. See Am. Compl. at 5. Yet, he never pleads actual facts that would constitute such

deliberate indifference or “put District officials on notice that its training program would cause a

violation of constitutional rights.” Bell v. District of Columbia, 82 F. Supp. 3d 151, 157 (D.D.C.

2015) (granting District’s motion to dismiss where plaintiff failed to provide requisite “factual

content” in identifying any pattern of constitutional violations). Prince weakly tries to allege this

failure to train in his Opposition, claiming that an officer was “seemingly unaware that an actual

reason to rescind someone’s library access privileges is necessary or that some documentation is

to be produced when people are to be removed.” ECF No. 24 (Pl. Opp.) at 2. This is not

enough. See Trimble v. District of Columbia, 779 F. Supp. 2d 54, 59 (D.D.C. 2011) (finding no

municipal liability where plaintiffs failed to “cite any incident other than the events alleged in

[their] complaint that might provide a basis for concluding that MPD has any [unconstitutional]

policies, practices, or customs”); Thomas v. District of Columbia, No. 21-584, 2021 WL



                                                   6
5769443, at *2 (D.D.C. Dec. 6, 2021) (“A long line of cases in this district have found similarly

sparse allegations of a policy or custom to be inadequate to state a claim.”) (citing Wells v.

Hense, 235 F. Supp. 3d 1, 12–13 n.11 (D.D.C. 2017) (collecting cases)). Further, that Prince

asks as a remedy that the Court review similar situations in the District to determine whether a

new training program is needed means that he knows he does not have the facts. Prince is out of

luck under § 1983.

       B.      Conspiracy

        He next seeks to hold the District liable for his injuries under different related theories —

Conspiracy to Interfere with Civil Rights under 42 U.S.C. § 1985(2) and Negligent Failure to

Prevent under 42 U.S.C. § 1986. These statutes work in tandem: failure to show a conspiracy

under § 1985 necessarily means that § 1986 cannot be satisfied. See Bowie v. Maddox, 642 F.3d

1122, 1128 (D.C. Cir. 2011) (“Recovery under § 1986 depends on the existence of a conspiracy

under § 1985.”).

       Plaintiffs seeking to recover under § 1985 embark on a two-part task. First, they must

allege facts that show an actual conspiracy. A civil-conspiracy claim requires “(1) an agreement

between two or more persons; (2) to participate in an unlawful act, or a lawful act in an unlawful

manner; (3) an injury caused by an unlawful overt act performed by one of the parties to the

agreement; (4) which overt act was done pursuant to and in furtherance of the common scheme.”

Halberstam v. Welch, 705 F.2d 472, 477 (D.C. Cir. 1983). Second, plaintiffs must also show

“some racial, or perhaps otherwise class-based, invidiously discriminatory animus behind the

conspirators’ action” that demonstrates an “intent to deprive [a person] of equal protection, or

equal privileges and immunities[.]” Burnett v. Sharma, 511 F. Supp. 2d 136, 144 (D.D.C. 2007)

(citing Kush v. Rutledge, 460 U.S. 719, 726 (1983) (internal quotations omitted)).



                                                 7
        Prince clears neither hurdle. First, he never alleges any facts related to a conspiracy in

his Complaint, instead relying entirely on conclusory statements. See Am. Compl at 5; Pl. Opp

at 4, 23, 24, 26. Conclusory allegations, without factual support, such as “events, conversations,

or documents indicating that there was ever an agreement or ‘meeting of the minds’ between any

of the defendants[,]” McCreary v. Heath, No. 04-623, 2005 WL 3276257, at *5 (D.D.C. 2005),

are insufficient to prove a conspiracy. See Burnett, 511 F. Supp. 2d at 144; Brady v. Livingood,

360 F. Supp. 2d 94, 104 (D.D.C. 2004); Graves v. United States, 961 F. Supp. 314, 321 (D.D.C.

1997); Barber v. District of Columbia Government, 394 F. Supp. 3d 49, 66 (D.D.C. 2019).

Prince also fails to allege any facts that show a race- or class-based discriminatory animus. This

claim, along with any under § 1986, thus cannot survive.

        C.     Criminal Offense

        Prince last appears to invoke federal and state criminal codes. Specifically, he cites

different provisions relating to aggravated assault, assault, misprision of felony, and false

statements. See Am. Compl. at 3–5. As the government notes, however, “[C]riminal codes do

not provide a basis for a private civil cause of action.” Gov’t MTD at 12 (citing Crosby v.

Catret, 308 F. App’x 453, 453 (D.C. Cir. 2009)); see also Carmichael v. Pompeo, 486 F. Supp.

3d 360, 376 (D.D.C. 2020); Jean-Baptiste v. Booz Allen Hamilton, Inc., No. 22-1499, 2022 WL

4365747, at *5 (D.D.C. Sept. 21, 2022).

                                              *       *       *

        Prince may be able to proceed against an individual who injured him, but not against the

city.




                                                  8
IV.    Conclusion

       The Court, accordingly, will dismiss Plaintiff’s claims against the District of Columbia.

A contemporaneous Order will so indicate.



                                                    /s/ James E. Boasberg
                                                    JAMES E. BOASBERG
                                                    United States District Judge


Date: December 5, 2022




                                                9